DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed March 29, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicant traverses the art rejections on the grounds that neither claim 3 nor 15, whose limitations have been incorporated into claim 1, is rejected over the combination of Bron with Robledo and Lewis. Thus the cited combination fails to disclose all of the claim limitations. Any claim depending from a nonobvious independent claim is also nonobvious.
These arguments are unpersuasive. Claim 15 was among the claims rejected as obvious over Bron, Robledo and Lewis (see p 6 – 8 of the Office Action mailed December 30, 2020). Claim 3, among others, was rejected as being obvious over the combination of Bron, Robledo and Lewis further in view of Cho et al. (see p 9 – 10 of the Office Action mailed December 30, 2020). Therefore claim 1 as presently amended 

Claim Objections

Claim 2 is objected to because of the following informalities:  in line 4, there is a misspelling and “etoxylates" should be “ethoxylates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The Examiner was unable to locate any support for a “unitary volume” in the specification as filed and no indication of where support for such an amendment was provided by Applicant. As set forth in the December 30, 2020 Office Action, a “unit dose” indicates the amount that administered to a patient in a single dosage and the liquid volume administered in a single dosage to stain the eye are much smaller than the 0.1 – 2.0 mL unit dose recited in the claim. Between the lack of disclosure of the phrase “unitary volume”, the lack of explanation as to how this term is implicated supported by the disclosure as originally filed, that the solution is in a unitary volume comprising 0.1 – 2.0 mL is new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or explain how the disclosure implicitly supports the present claim limitation.
	
Claim Rejections - 35 USC § 112 – Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each claims fails to further limit the amount of the recited ingredient from that required to be present in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 9, 11 – 14, 16, 17, 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Bron et al. (Progress in Retinal Eye Research, 2015, available online October 23, 2014) in view of Robledo (US 2014/0242176) and Lewis et al. (College of Optometry, 1999) further in view of Cho et al. (Cutaneous and Ocular Toxicology, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 30, 2020 and those set forth herein.
As to amended claim 14, the amount of solution provided in a single volume, such as undivided container, to define a unitary volume would be routinely optimized by the person of ordinary skill in the art. For example, ¶ [0111] of Robledo discloses various dosages and eye drop number and volume for administration to the eye. The person of ordinary skill in the art can determine the volume to provide in a single, undivided container based on parameters such as the dose to be administered and if the package amount should be sufficient for one dosage or multiple dosages.

Claims 13, 14 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Bron et al., Robledo, Lewis and Cho et al. as applied to claims 1, 2, 4 – 9, 11, 14, 16, 17, 19 and 20 above, and further in view of Mishra et al. (J Mat Chem, 2009) and .
Applicant presents no specific arguments regarding Mishra et al. and Bowman et al. for the Examiner to address herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618